Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-131 have been canceled and claims 132-163 have been added in the amendment filed 13 March 2020.  Claims 132-163 are currently pending and under consideration in the instant Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 13 March 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant’s submission of application serial numbers of co-owned US Patent applications on 13 March 2020 is noted.  This information has been reviewed and considered by the Examiner.  However, as such information has not been submitted on a PTO-1449, an initialed and signed copy cannot be returned.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title recites “peptide variants” which is not sufficiently descriptive of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 132-163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 132 recites that the concentration of polysorbate-20 (aka TWEEN-20) is present in the range of “0.0075 to 0.25% (v/v)”.  However, the recitation of “0.25%” is 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 132-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-82 of U.S. Patent No. 10,517,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical composition of the instant claims is encompassed by the issued claims of ‘929.  The various ranges of concentrations for the carrier elements are encompassed or embodied by the claims of ‘929 and therefore, the current claims would have been prima facie obvious over the claims of ‘929.  While the Tris buffer is prima facie obvious over the issued claims in ‘929 as well as encompassed by the issued claims, absent evidence to the contrary. 

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boettcher et al. (U.S. Pat. No. 9,006,400):
Boettcher et al. teach pharmaceutical compositions of FGF21 molecules and FGF21-Fc fusions and generally teaches compositions comprise a buffer (column 33, line 55), tonicity agents (column 34, lines 1-4) and surfactants (column 41, lines 24-26).  Boettcher et al. also teach pharmaceutical compositions comprising a Tris buffer of about pH 7.0-8.5 (column 41, line 51) and 5-20 mM Tris was used in the methods of Boettcher et al.  Boettcher et al. teach that the typical dose range is from about 1.0 mg/day to about 10mg/day (see column 34, line 17).  

Walker et al. (U.S. Pat. No. 8,993,727):
Walker et al. teach pharmaceutical compositions of immunoglobulins which comprise the protein at a concentration of about 2 mg/mL to about 10 mg/mL (column 82, lines 6-7), a tonicity agent which can be trehalose at a concentration of 1% to about 15% w/v (column 82, lines 25-34) and a surfactant such as polysorbate 20 at a concentration of 0.001% to about 0.5% w/v (column 82, lines 25-34).
Life Technologies:
Life Technologies provides human FGF-19 as a lyophilized composition from a composition which comprised 5 mM Tris with instructions to reconstitute to a concentration of 0.1-1.0 mg/mL.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647